Case 8:20-cv-00998-MWF-ADS Document 11-5 Filed 07/20/20 Page 1 of 8 Page ID #:74




                          EXHIBIT 3
    Case 8:20-cv-00998-MWF-ADS Document 11-5 Filed 07/20/20 Page 2 of 8 Page ID #:75


Michael D. Mortenson

From:                              Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent:                              Friday, June 12, 2020 12:26 PM
To:                                Michael D. Mortenson
Cc:                                Craig A. Taggart; Teresa C. Alarcon
Subject:                           RE: John Roe, et al. v. Rivian Automotive, LLC


Mr. Mortenson,

Instead of wasting the Court’s time on a 12b Motion and under Rule 7.3 please give us what you wish to see in the
Complaint and we will get the First Amended Complaint filed and we can include language from the Toyota, Ford and
Volkswagen Lawsuits and Settlements. If you’ve been tracking these cases, you will notice that Volkswagen is being
sued again for the same issues raised in the original lawsuit (see the June 1, 2020 article in the New York Times).

Federal Rule of Civil Procedure 9(b) creates a heightened pleading standard for fraud claims, and requires that
lawyers plead circumstances of fraud with particularity. However, “[m]alice, intent, knowledge, and other conditions
of a person's mind may be alleged generally.” F.R.C.P Rule 9

The whistle blower has given us all of the facts and names of the tortfeasors at Rivian to meet the Rule 9 pleadings
requirements.

Please understand that we will be sure to let your client know by way of the Press Releases that, in our opinion, you
have turned down our settlement proposal solely to increase your billable hours, and we will suggest that Rivian get new
Defense Counsel to save them lots of money.

If you have lied to Rivian about your anticipated 12b motion, that will be an interesting issue to cover during the Rule 26
filing and meeting under the crime-fraud exception to the attorney-client privilege.

As to standing, two of the Plaintiffs are defrauded Depositors and the third Plaintiff is the Whistle Blower, who has
extremely detailed inside information that mirrors closely the VW Diesel Fraud Whistleblower case. In fact, since the
filing of this case, our office was contacted by the individual who’s firm funded the VW Diesel Fraud case, and he is
waiting with baited breath as to our decision of whether or not to accept his offer for funding.

We suggest you discuss with your client that this case has the potential to destroy their IPO, and maybe then you might
consider our offer.

Also, our product-defects litigation expert is why the McDonald Douglas Sioux City Iowa crash case settled due to his
knowledge and insight as to the defective hydraulic system (his declaration resulted in the case being settled), as well as
the Parker Hannifin, Cessna-210 cases (de-icing boots), and was successful in causing a mandatory airworthiness
directive to be issued due to the Piper Super Cub failure of the forward fuel header tanks. He was also a primary witness
in a case which settled for $10 million concerning Cessna-411 Fuel Bladder Liner Defects. In other words, he is very
familiar with product-defects litigation. He was hoping to speak with you about your experience in the Benghazi and CIA
issues, given his personal involvement in both.

We will be serving the complaint and a motion-for-confidentiality order simultaneously. Please consider today’s phone
call, along with this email, our office’s meet-and-confer under Rule 7.3 prior to filing a motion-for-confidentiality order.

Lastly, we would like to advise you that we will be filing a related individual whistleblower case which would have been
discussed had you been interested in our settlement proposal.

                                                              1
     Case 8:20-cv-00998-MWF-ADS Document 11-5 Filed 07/20/20 Page 3 of 8 Page ID #:76


Feel free to call me at any time if you’d like to discuss further.

Professionally,

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Friday, June 12, 2020 10:59 AM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Ok. Please call me at 949-774-2213

Michael D. Mortenson
Partner




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Friday, June 12, 2020 10:35 AM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Hi Michael,

Please have a look at the attached stipulation that will be the basis of today’s phone call.

Best,

Timothy Cojocnean, Esq.
                                                                            2
     Case 8:20-cv-00998-MWF-ADS Document 11-5 Filed 07/20/20 Page 4 of 8 Page ID #:77
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Thursday, June 11, 2020 4:38 PM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Sounds good, thanks.

Michael D. Mortenson
Partner




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Thursday, June 11, 2020 4:32 PM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

That works great. I will call your office then.

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com
                                                                            3
     Case 8:20-cv-00998-MWF-ADS Document 11-5 Filed 07/20/20 Page 5 of 8 Page ID #:78

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Thursday, June 11, 2020 4:31 PM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

How about 11a?

Michael D. Mortenson
Partner




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Thursday, June 11, 2020 4:27 PM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Whoops, depo is Monday. I’m available any time tomorrow. Please let me know what time works, or just shoot me an
email in the morning and we can set it up.

Best,

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.




                                                                            4
       Case 8:20-cv-00998-MWF-ADS Document 11-5 Filed 07/20/20 Page 6 of 8 Page ID #:79

From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Thursday, June 11, 2020 3:55 PM
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Tim,

Sorry. Today is bad for us. What does tomorrow look like for you?

MM

Michael D. Mortenson
Partner




From: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Sent: Thursday, June 11, 2020 9:19 AM
To: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: RE: John Roe, et al. v. Rivian Automotive, LLC

Hi Michael,

I’m available today or tomorrow any time after 3pm. Please let me know if that works for you.

Tim

Timothy Cojocnean, Esq.
Orange County Employment Law Firm PC
Office: (949)-536-5622
Email: Tim@ocemploymentlawfirm.com




19200 Von Karman Ave. Suite 345 | Irvine, CA
92612 | www.ocemploymentlawfirm.com

Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with it, may contain
information that is legally privileged, confidential, and exempt from disclosure under applicable law, including the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named above. If you are not the intended recipient, you are
hereby notified that any disclosure, copying, distribution, or the taking of any action in reliance on the contents of this communication, is strictly
prohibited. If you have received this message in error, please notify the sender by return e-mail and delete the entire message.


From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
Sent: Saturday, June 6, 2020 7:57 PM
                                                                            5
       Case 8:20-cv-00998-MWF-ADS Document 11-5 Filed 07/20/20 Page 7 of 8 Page ID #:80
To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon <talarcon@mortensontaggart.com>
Subject: Re: John Roe, et al. v. Rivian Automotive, LLC

Tim,

Let’s talk on Monday. Let me know if you’re available after noon.

MM


         On Jun 5, 2020, at 1:08 PM, Timothy Cojocnean <Tim@ocemploymentlawfirm.com> wrote:


         Michael,

         Thank you for reaching out. I was hoping that we could schedule a phone call for sometime late next
         week to discuss this matter. Please me know if you are amenable and/or available.

         Professionally,

         Timothy Cojocnean, Esq.
         Orange County Employment Law Firm PC
         Office: (949)-536-5622
         Email: Tim@ocemploymentlawfirm.com

         <image001.png>
         19200 Von Karman Ave. Suite 345 | Irvine, CA
         92612 | www.ocemploymentlawfirm.com

         Notice: This electronic mail message, and any documents, files, or previous e-mail transmissions attached to or forwarded with
         it, may contain information that is legally privileged, confidential, and exempt from disclosure under applicable law, including
         the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521. It is intended only for the use of the recipient named
         above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of
         any action in reliance on the contents of this communication, is strictly prohibited. If you have received this message in error,
         please notify the sender by return e-mail and delete the entire message.


         From: Michael D. Mortenson <mmortenson@mortensontaggart.com>
         Sent: Friday, June 5, 2020 1:02 PM
         To: Timothy Cojocnean <Tim@ocemploymentlawfirm.com>
         Cc: Craig A. Taggart <ctaggart@mortensontaggart.com>; Teresa C. Alarcon
         <talarcon@mortensontaggart.com>
         Subject: John Roe, et al. v. Rivian Automotive, LLC

         Counsel,

         Our firm represents Rivian Automotive, LLC in connection with the matter filed in United States District
         Court for the Central District of California entitled, John Roe, et al. v. Rivian Automotive, LLC, Case No.
         8:20-cv-00998-MWF-ADS. Please immediately cease all communications with our client, and direct all
         communications to my firm. Thank you.

         Regards,


                                                                          6
Case 8:20-cv-00998-MWF-ADS Document 11-5 Filed 07/20/20 Page 8 of 8 Page ID #:81
  Michael D. Mortenson
  Partner

  <image004.jpg>




                                       7
